Citation Nr: 0929114	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-21 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for a seizure disorder.

2.  Entitlement to an initial evaluation in excess of 50 
percent for an amnestic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from July 1984 to July 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The Board notes that the Veteran requested a hearing before a 
Veterans' Law Judge traveling to the RO (a Travel Board 
Hearing).  However, he failed to show for the Travel Board 
Hearing that was thereafter scheduled in August 2007 and he 
has not provided VA with good cause for this failure to 
appear.  Therefore, the Board may adjudicate the claim 
without further regard to the Veteran's hearing request 
because such request is deemed withdrawn. 

In addition to his seizure and amnestic disorders, the 
Veteran has established service connection for a cerebral 
contusion/concussion as a result of an in-service motorcycle 
accident.  The Veteran's representative has asked that the 
claimant's residuals from his head injury, including the 
service connection cerebral contusion, be re-rated in 
accordance with the new regulations governing traumatic brain 
injuries (TBI) which only apply to claims for VA benefits 
received on or after October 23, 2008.  See 73 Fed. Reg. 
54,693 (September 23, 2008); 38 C.F.R. § 4.124a, Diagnostic 
Code 8045 (2008).  This claim is inextricably intertwined 
with the current issues on appeal.  Therefore, since it is 
not currently developed or certified for appellate review, it 
is referred to the RO for appropriate action which action 
must take place prior to the RO readjudicating the current 
issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In October 2005, the Veteran notified the RO that he received 
on going treatment for his service connected disabilities 
from a VA Medical Center in Rockford.  However, the most 
recent treatment records from this facility that appear in 
the record are dated in June 2005.  In fact, the most recent 
treatment records from any facility found in the record are 
dated in August 2005.

Therefore, the Board finds that a remand is required to 
request the Veteran's post-June 2005 records from the VA 
Medical Center in Rockford as well as his post 2005 records 
from all other facilities.  See 38 U.S.C.A. § 5103A(b) (West 
2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding 
that VA adjudicators are deemed to have constructive notice 
of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 
323 (1992) (holding that when reference is made to pertinent 
medical records, VA is on notice of their existence and has a 
duty to assist the Veteran to attempt to obtain them). 

As to the seizure disorder, the Board notes that the record 
does not show that the Veteran has ever had a VA examination 
which provides adequate medical evidence as to the frequency 
and severity of his seizures so as to allow the Board to rate 
his disability under 38 C.F.R. § 4.124a, Diagnostic Code 8911 
(2008).  Moreover, information about the current severity of 
his seizure disorder cannot be extracted from the existing 
record because, as noted above, the record does not contain 
any of his treatment records for approximately the last four 
years.  Likewise, as to the Veteran's amnestic disorder, the 
Board notes that his last VA examination was conducted over 
four and a half years ago and the treatment records found in 
the claims files regarding the severity of this disability 
are nearly as old.  

Therefore, in order to obtain an accurate picture of the 
severity of the Veteran's service connected disabilities, 
taking into account his treatment for these disabilities 
since approximately 2005, the Board finds that a remand for 
much needed VA examinations are required.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2008); McLendon v. 
Nicholson, 20 Vet. App. 79, 84-86 (2006); Green v. Derwinski, 
1 Vet. App. 121 (1991) (holding that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the Veteran that takes into account the 
records of prior examinations and treatment).  

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should provide the Veteran 
with updated VCAA notice in accordance 
with the United States Court of Appeals 
for Veterans Claims (Court) holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5103, 5103A (West 
2002); and 38 C.F.R. § 3.159 (2008).

2.  After obtaining all needed 
authorizations, the RO/AMC should obtain 
and associate with the claims files the 
Veteran's outstanding treatment records 
from all identified sources since 2005, 
including his post-June 2005 records from 
the VA Medical Center in Rockford.  If 
any of the pertinent records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claim's file, and the claimant notified 
in writing.  As to the VA treatment 
records, efforts to obtain the requested 
records should be ended only if it is 
concluded that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  

3.  After undertaking the above 
development to the extent possible, the 
RO/AMC should make arrangements with an 
appropriate VA medical facility for the 
Veteran to be afforded a neurological 
examination to ascertain the current 
severity of his seizure disorder.  The 
claims folders are to be provided to the 
physician for review in conjunction with 
the examination.  In accordance with the 
AMIE worksheet for rating a seizure 
disorder, the examiner is to thereafter 
provide a detailed review of the 
Veteran's history, current complaints, 
and the nature and extent of the 
claimant's seizure disorder.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished.  In addition to any other 
information provided pursuant to the AMIE 
worksheet, the examiner should expressly 
state the frequency of the Veteran's 
minor and major seizures since May 2004.  

4.  After undertaking the above 
development to the extent possible, the 
RO/AMC should make arrangements with an 
appropriate VA medical facility for the 
Veteran to be afforded a psychiatric 
examination to ascertain the current 
severity of his amnestic disorder.  The 
claims folders are to be provided to the 
examiner for review in conjunction with 
the examination.  In accordance with the 
AMIE worksheet for rating an amnestic 
disorder, the examiner is to thereafter 
provide a detailed review of the 
Veteran's history, current complaints, 
and the nature and extent of the 
claimant's amnestic disorder.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished, including psychiatric 
testing.  The examiner should also 
provide an opinion as to the Veteran's 
Global Assessment of Functioning (GAF) 
score based solely on his amnestic 
disorder.  

5.  Prior to re-adjudicating the claims 
for higher initial evaluations for a 
seizure disorder and an amnestic 
disorder, the RO/AMC should re-rate the 
claimant's residuals from his head 
injury, including the service connection 
cerebral contusion, in accordance with 
the new regulations governing TBI.  See 
73 Fed. Reg. 54,693; 38 C.F.R. § 4.124a, 
Diagnostic Code 8045.  

6.  Thereafter, the RO/AMC should 
readjudicate the claims for higher 
initially disability evaluations for a 
seizure disorder and an amnestic 
disorder.  Such reconsideration should 
take into account whether "staged" 
ratings are appropriate.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any of 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

